Citation Nr: 1310457	
Decision Date: 03/29/13    Archive Date: 04/09/13

DOCKET NO.  07-16 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUE

Entitlement to a total rating based on individual unemployability (TDIU) by reason of service-connected disability. 



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Turner, Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to August 1975.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision issued by the RO.  

The Board remanded the case to the RO for additional development in November 2009 and September 2011 and it has now been returned to the Board for the purpose of appellate disposition.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in September 2009.


FINDINGS OF FACT

1.  The service-connected disabilities are:  bilateral hearing loss, rated as noncompensably disabling prior to July 21, 2010 and 30 percent disabling beginning on that date; tinnitus, rated as 10 percent disabling; and the residuals, paratyphoid fever due to salmonella, rated as noncompensably disabling.  His combined disability rating is that of 10 percent prior July 21, 2010 and 40 percent, beginning on that date.

2.  The service-connected disabilities do not meet the schedular criteria for the assignment of a TDIU rating.

3.  The Veteran is not shown to be precluded from securing and following substantially gainful employment consistent with educational and work background as the result of his service-connected disabilities. 


CONCLUSION OF LAW

The criteria for the assignment of a TDIU rating have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  

In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

The VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  

However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  

However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486.     

In this case, the Veteran was sent letters in March 2005 and March 2010 which explained how VA could assist him with developing evidence in support of his claims.  In March 2006, the Veteran was sent a letter that explained how ratings and effective dates are assigned for service connected disabilities.  

These letter also contained information about what the evidence needed to show in order to support service connection and to support increased ratings for the service-connected disabilities.  He was not sent a letter that specifically explained the criteria for TDIU rating.  

However, to the extent that the September 2011 remand explained that the percentage criteria were not met and that consideration still had to be given to whether the Veteran was unemployed solely as the result of his service-connected disabilities, this was adequate notice about the criteria for assigning a TDIU rating.  

Additionally, a Supplemental Statement of the Case (SSOC) in June 2012 provided notice of the elements of a TDIU claim.  The Veteran was afforded an opportunity to provide additional documentation in response to the SSOC, but did not do so.  

The Board, therefore, concludes that the notice defect was harmless and the Veteran will not be prejudiced by the Board rendering a decision at this time.

VA also must make reasonable efforts to assist the claimant with obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In connection with the current appeal, VA has of record evidence including service treatment records, VA treatment records, and a transcript of the Veteran's testimony at the September 2009 hearing.  He was afforded examinations and, in accordance with the September 2011 remand, was given a general medical examination directed at assessing his employability in October 2011.  Also in accordance with the remand, he was asked to identify any additional treatment for his service-connected disabilities, but he did not do so.  

The Board finds that all necessary development in this case was completed and, additionally, that the instructions in the September 2011 remand were substantially complied with.  


TDIU

A total disability rating for compensation purposes may be assigned where the schedular rating is less than total if the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, provided that if there is only one such disability, that disability is at least 60 percent disabling, and if there are two or more disabilities, at least one disability is a minimum of 40 percent disabling and there is sufficient additional disability to bring the combined rating to at least 70 percent. 38 C.F.R. § 4.16(a).  

Additionally it is VA's policy that all Veterans who are unable to follow a substantially gainful employment by reason of service connected disabilities shall be rated totally disabled.  

Therefore, referral to the Director, Compensation and Pension Service, for extraschedular consideration is warranted in all cases of Veterans who are unemployable by reason of service-connected disability, but fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  38 C.F.R. 4.16(b).

Where a Veteran meets the schedular criteria for consideration of unemployability under 38 C.F.R. § 4.16(a), the only remaining question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  

The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  

Rather, the question is whether the Veteran is capable of performing the physical and mental acts required by employment.  To make this determination, the Veteran's level of education and previous work experience may be considered, but not his age or any impairment caused by non service-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court of Veterans Appeals (Court) observed that the regulations governing the award of benefits for individual employability are "apparently conflicting as to whether an objective ('average person') or subjective ('the veteran') standard applies in determining 'unemployability' in a particular case."  Id at 167.  

The VA General Counsel addressed the Court's concern in a precedential opinion, concluding that Veterans who are unable to secure and follow any substantially gainful occupation as the result of their service-connected disabilities, viewed in light of their individual circumstances, but without regard to age, should be rated totally disabled without regard to whether an average person would be rendered unemployable by the circumstances.  

Further, the General Counsel clarified that the term 'unemployability' is synonymous with 'inability to secure and follow a substantially gainful occupation.' VAOGCPREC 75-91.

Additionally, as observed by the Court in Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994), a claim for a total disability rating based upon individual unemployability "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider." Vettese v. Brown,  7 Vet. App. 31, 34-35 (1994).

'Substantially gainful employment' is employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides." Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  38 C.F.R. § 4.16(a) states that "[m]arginal employment shall not be considered substantially gainful employment."

In Moore, the Court cited the following language from Timmerman v. Weinberger, 510 F.2d 429 (8th Circuit 1975), in which United States Court of Appeals for the Eighth Circuit addressed unemployability in the Social Security disability context: 
It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity. The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits. The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.
Moore, 1 Vet. App. at 359 (citing Timmerman, supra at 442).  

In this case, the Veteran does not meet the schedular criteria for TDIU.  He is service connected for a bilateral hearing loss, rated noncompensably disabling until July 21, 2010 when a 30 percent rating was assigned, for tinnitus, rated as 10 percent disabling, and for the residuals of paratyphoid fever due to salmonella, rated at a noncompensable level.  

The Veteran's combined disability rating was 10 percent prior to July 21, 2010 and 40 percent beginning on that date.

At a March 2006 VA audiological evaluation, the Veteran reported that his situation of greatest difficulty was understanding people during regular conversations; he needed to ask people to repeat themselves.  He also reported steady tinnitus.  

The Veteran was diagnosed with mild to moderately severe high frequency sensorineural hearing loss on the right ear and mild to profound mid to high frequency sensorineural hearing loss in the left ear.  Speech discrimination was 96 percent on the Maryland CNC test, bilaterally.  

The Veteran's hearing was reexamined in April 2008.  At that time, he reported that his tinnitus was becoming more aggravating.  The diagnosis was that of mild to severe sensorineural hearing loss in the right ear and mild to profound hearing loss in the left ear.  

The Veteran's speech recognition on the Maryland CNC test was 88 percent in the right ear and 84 percent in the left ear.  In August 2008 the Veteran reiterated that many times he could not understand what people said and got the words wrong.

At his hearing in September 2009, the Veteran testified that he was between jobs at the time.  He reported that his hearing loss affected his work because as an administrator to a lodge and a bartender, a lot of times, he did not hear people correctly.  He had a hearing aid for one ear.  He did not wear it in the car because all the noise came at him.  

In June 2010, the Veteran's hearing was reexamined when he was found to have a mild to severe sensorineural hearing loss in the right ear and mild to profound hearing loss in the left ear.  Speech recognition was fair in the left ear and poor in the right ear.  

This had "significant effects" on the Veteran's employment because he was unable to hear well and also impacted his social interactions.  The Veteran's hearing loss did not affect activities of daily living.  

A July 2010 VA examination indicated that the Veteran did not presently have any residuals of paratyphoid fever.  

The Veteran was afforded a general medical examination by VA in October 2011.  The examiner noted both the Veteran's service-connected and nonservice-connected disabilities.  

It was the examiner's opinion that the service-connected disabilities would not present functional limitations that would impact physical or sedentary employment.  

The evidence does not show that the Veteran is prevented from working solely due to the overall service-connected disability picture consisting of hearing loss, tinnitus, and residuals of paratyphoid fever.  

The Veteran does not have an residuals of parathyroid fever that would impact his employment.  He has some chest pain, assessed to be from coughing, and some liver cysts, which a VA examiner determined were not residuals of paratyphoid fever, but even if these were, the Veteran did not identify any way that they would impact his employment.  

The Veteran was noted to identify ways that his hearing difficulties made work more difficult, but he did not claim that he was unable to work due to hearing loss and tinnitus, and there is no other evidence suggesting that the Veteran would be prevented from working solely due to his hearing problems and tinnitus.  

The Veteran testified at his hearing in September 2009 that he was presently between jobs, indicating an intent to return to work in the future.  He did not attribute this situation to his hearing loss.  

Moreover, after the VA general medical examination, the examiner determined that the service-connected disabilities did not present any functional limitations that would preclude employment.

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  

That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claim. See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.


ORDER

The claim for a TDIU rating is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


